In The
                                Court of Appeals
                       Seventh District of Texas at Amarillo

                                      No. 07-16-00332-CR


                          JOSE ALFREDO HUERTA, APPELLANT

                                               V.

                            THE STATE OF TEXAS, APPELLEE

                            On Appeal from the 69th District Court
                                     Moore County, Texas
                     Trial Court No. 5280, Honorable Ron Enns, Presiding

                                     December 28, 2016

                              MEMORANDUM OPINION
                    Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

       Pending before this court is a motion to dismiss the appeal signed by both appellant,

Jose Alfredo Huerta, and his attorney. Without passing on the merits of the case, we grant the

motion to dismiss pursuant to Texas Rule of Appellate Procedure 42.2(a) and dismiss the

appeal. Having dismissed the appeal at appellant’s request, no motion for rehearing will be

entertained, and our mandate will issue forthwith.

                                                           Per Curiam


Do not publish.